Exhibit 10.3

--------------------------------------------------------------------------------

 
 


FORBEARANCE UNDER LOAN AND SECURITY AGREEMENT


This Forbearance under Loan and Security Agreement (this "Forbearance") is
entered into as of September 9 , 2016 (the "Forbearance Effective Date"), by and
between Partners for Growth IV, L.P., a Delaware limited partnership with its
principal place of business at 1660 Tiburon Blvd., Suite D, Tiburon California
94920 ("PFG") and ActiveCare, Inc., a Delaware corporation with its principal
place of business at 1365 West Business Park Drive, Suite 100, Orem, UT 84058
("Borrower").


WHEREAS, PFG and Borrower entered into that certain Loan and Security Agreement
dated as of February 19, 2016 (the "Loan Agreement") and certain other Security
Documents (as defined below), pursuant to  which PFG  has  made  available  to 
Borrower the  maximum  aggregate  principal  amount of
$4,500,000 of which (Facility A) $929,518.43 (as of September 7, 2016) and
(Facility B) $1,652,777.74 in the aggregate of Tranche 1 and Tranche 2 is
outstanding on the Forbearance Effective Date;


WHEREAS, Borrower has requested PFG's consent to its incurring up to $1,000,000
in Indebtedness in the form of a bridge loan from investors (the "Bridge Loan");


WHEREAS, Borrower has notified PFG that it has failed to comply with the minimum
EBITDA financial covenant for the reporting month of July 2016 and will not be
able to report compliance with the same financial covenant for the reporting
months of August 2016 and September 2016 (such financial covenant default for
the specified periods, the "Specified Defaults");


WHEREAS, PFG is willing to provide its consent to the Bridge Loan;


WHEREAS, PFG is willing to forbear from exercising remedies under the Loan
Agreement due to the Specified Defaults upon the terms and conditions set forth
herein;


NOW THEREFORE, the parties hereby agree as follows:


1.
DESCRIPTION OF EXISTING INDEBTEDNESS: Borrower is indebted to PFG for
Obligations pursuant to the Loan Documents, as set forth in the Recitals.
Defined terms used but not otherwise defined herein shall have the same meanings
set forth in the Loan Agreement.



2.
DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral, as described in the Loan Agreement and in an Intellectual Property
Security Agreement and other documents of even date therewith. The
above-described security documents, together with all other documents securing
repayment of the Obligations, shall be referred to herein as the "Security
Documents". Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations are referred to as the
"Existing Loan Documents".



3.
CONSENT. Subject to the terms of the Bridge Loan expressly specifying the Bridge
Loan Indebtedness to be subordinate in priority and repayment to the PFG Liens
and prior payment of the Obligations, PFG hereby consents to and approves the
Indebtedness proposed by Borrower to be incurred under the Bridge Loan.



1

--------------------------------------------------------------------------------



4.
RATIFICATION OF LOAN DOCUMENTS; FURTHER ASSURANCES.



(a)
Borrower acknowledges and agrees that (i) each of the Existing Loan Documents
remain in full force and effect in accordance with the original terms, except as
expressly modified hereby, (ii) the Liens granted by the Borrower to PFG under
the Existing Loan Documents shall remain in place, unimpaired by the
transactions contemplated by this Forbearance, and PFG's priority with respect
thereto shall not be affected hereby or thereby, and (iii) the Existing Loan
Documents shall continue to secure all Obligations as stated therein except as
expressly amended and modified by this Forbearance and the Forbearance Documents
(as hereinafter defined).



(b)
Borrower ratifies, reaffirms, restates and incorporates by reference all of its
representations, warranties, covenants, and agreements made under the Existing
Loan Documents.



(c)
Borrower hereby ratifies, confirms, and reaffirms that the Obligations include,
without limitation, the Loans, and any future modifications, amendments,
substitutions or renewals thereof.



(d)
Borrower hereby agrees that this Forbearance is the legal, valid and binding
obligation of Borrower, enforceable against Borrower.



(e)
Borrower and PFG acknowledge that the Specified Defaults are ongoing, existing
and continuing Defaults or Events of Default under the Loan Agreement.



(f)
Borrower and PFG confirm that neither party has heretofore waived or modified,
and has not agreed to waive or modify, any term of the Existing Loan Documents,
and any actions that Borrower takes or fails to take (including the expenditure
of any funds) is voluntary, informed and taken at its own risk.



(g)
Borrower shall, from and after the execution of this Forbearance, execute and
deliver to PFG whatever additional documents, instruments, and agreements that
PFG may reasonably require in order to perfect the Collateral granted in the
Loan Agreement more securely in PFG and to otherwise give effect to the terms
and conditions of this Forbearance.



5.
FORBEARANCE PERIOD. Subject to Borrower's strict compliance and performance with
the terms of this Forbearance and each Forbearance Document (as defined in
Section 7(c)) and so long as no Event of Default (other than the Specified
Defaults) or Termination Event occurs, PFG will forbear from enforcing its
rights and remedies under the Existing Loan Documents from the date hereof
through October 31, 2016 (the "Forbearance Period"). Except as expressly
provided herein, this Forbearance does not constitute a waiver or release by PFG
of any Obligations or of any Default or Event of Default which may arise in the
future after the Forbearance Effective Date.



6.
TERMINATION. The Forbearance Period shall terminate automatically and without
notice to Borrower upon the occurrence of a Termination Event.



7.
TERMINATION EVENTS. The occurrence of any one or more of the following events
shall constitute a termination event (hereinafter, a "Termination Event") under
this Forbearance:



(a)
the failure of the Borrower to cause PFG's Obligations to be repaid as and when
required by the Loan Agreement, it being expressly acknowledged and agreed that
TIME IS OF THE ESSENCE;





2

--------------------------------------------------------------------------------

 
(b)
the filing of a petition for relief by or against Borrower under the United
States Bankruptcy Code;





(c)
the failure of the Borrower to promptly, punctually, or faithfully perform any
other material term, condition, or covenant of this Forbearance or any of the
other documents executed and delivered in connection with this Forbearance (the
"Forbearance Documents") as and when due, it being expressly acknowledged and
agreed that TIME IS OF THE ESSENCE;



(d)
the occurrence of any Default or Event of Default (other than the Specified
Defaults and for the periods specified within said definition) under the Loan
Agreement, any other Loan Document or any Forbearance Document;



(e)
any recital, representation or warranty made herein, in any Forbearance
Document, or in any report, certificate, financial statement or other instrument
or document previously, now or hereafter furnished by or on behalf of Borrower
in connection with this Forbearance or any Forbearance Document, shall prove to
have been false, incomplete or misleading in any material respect on the date as
of which it was made;



(f)
the failure of Borrower to have received $500,000 or more in proceeds of the
Bridge Loan by September 19, 2016;



(g)
the failure of Borrower to have received $1,000,000 or more in proceeds of the
Bridge Loan (inclusive of the amount of $500,000 or more received by Borrower
under clause (f), above) by September 30, 2016; or



(h)
a material impairment in the perfection or priority of PFG's security interest
in the Collateral or in the value of such Collateral taken as a whole occurs.



8.
RIGHTS UPON TERMINATION. Upon the earlier of (i) the occurrence of any
Termination Event or (ii) the expiration of the Forbearance Period, all of the
Obligations shall, without notice or demand, become immediately due and payable
in full and at the sole discretion of PFG and PFG shall be entitled to
immediately pursue any and all remedies available under applicable law or
pursuant to the Existing Loan Documents.



9.
BORROWERS' REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:



(a)
immediately upon giving effect to this Forbearance (i) the representations and
warranties contained in the Loan Agreement are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (ii) no Default
or Event of Default has occurred and is continuing (other than the Specified
Defaults for the period giving rise  to the Specified Defaults;



(b)
Borrower has the corporate power and authority to execute and deliver this
Forbearance and to perform its obligations under the Existing Loan Documents, as
amended by this Forbearance;



(c)
the certificate of incorporation, bylaws and other organizational documents of
Borrower delivered to PFG on the Forbearance Effective Date of the Loan
Agreement either remain true, accurate and complete as delivered on such
Forbearance Effective Date or Borrower shall have delivered true and  correct
copies of the foregoing, as amended, supplemented or restated and, in each case,
all of the foregoing are and continue to be in full force and effect;



3

--------------------------------------------------------------------------------





(d)
the execution and delivery by Borrower of this Forbearance and the performance
by Borrower of its obligations under the Existing Loan Documents, as amended by
this Forbearance, have been duly authorized by all necessary corporate action on
the part of Borrower;



(e)
this Forbearance has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with the
terms of this Forbearance, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors' rights;



(f)
Borrower has no defenses, affirmative or otherwise, rights of setoff, rights of
recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against PFG or any past, present or future agent, attorney,
legal representative, predecessor-in-interest, affiliate, successor, assign,
employee, director or officer of PFG, directly or indirectly, arising out of,
based upon, or in any manner connected with, any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior
to the execution of this Forbearance and accrued, existed, was taken, permitted
or begun in accordance with, pursuant to, or by virtue of the terms or
conditions of the Existing Loan Documents, or which directly or indirectly
relate to or arise out of or in any manner are connected with any of the
Existing Loan Documents;



(g)
the proceeds of the Bridge Loan will be used by Borrower for general working
capital purposes;



(h)
Borrower has freely and voluntarily entered into this Forbearance after an
adequate opportunity and sufficient period of time to review, analyze and
discuss all terms and conditions of this Forbearance and all factual and legal
matters relevant hereto with counsel freely and independently chosen by it.
Borrower further acknowledges that it has actively and with full understanding
participated in the negotiation of this Forbearance after consultation and
review with its counsel and that this Forbearance has been negotiated, prepared
and executed without fraud, duress, undue influence or coercion of any kind or
nature whatsoever having been exerted by or imposed upon any party to this
Forbearance.



(i)
Borrower has not voluntarily or involuntarily, granted any Liens to any creditor
not previously disclosed to PFG in writing on or before the Forbearance
Effective Date or taken any action or failed to take any action which could or
would impair, change, jeopardize or otherwise adversely affect the priority,
perfection, validity or enforceability of any Liens securing all or any portion
of the Obligations or the priority or validity of PFG's claims with respect to
the Obligations relative to any other creditor of Borrower, subject only to
Permitted Liens. Borrower acknowledges that PFG has acted in good faith and has
conducted in a commercially reasonable manner its relationship with such
Borrower in connection with this Forbearance and in connection with the Existing
Loan Documents;



(j)
the Security Documents relating to Intellectual Property either disclose an
accurate, complete and current listing of all Collateral that consists of
Intellectual Property or  Borrower has included revised and updated Intellectual
Property schedules as part of an update to the Representations required in
Section 11 of this Forbearance;



4

--------------------------------------------------------------------------------



(k)
as of the date hereof, Borrower ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in the Representations dated as of
the Forbearance Effective Date, as amended by any update to the Representations
required in Section 11 of this Forbearance;



(l)
except as expressly stated in this Forbearance, neither PFG nor any agent,
employee or representative of PFG has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Forbearance;



(m)
Borrower has made such investigation of the facts pertaining to this Forbearance
and all of the matters appertaining thereto, as it deems necessary;



(n)
the terms of this Forbearance are contractual and not a mere recital; and



(o)
Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify PFG, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein..



Borrower understands and acknowledges that PFG is entering into this Forbearance
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.


10.
CONTINUING VALIDITY. Except as expressly set forth (if at all) in this
Forbearance, the terms of the Existing Loan Documents remain unchanged and in
full force and effect. PFG's agreement to modifications to the existing
Obligations in no way shall obligate PFG to make any future consents, waivers or
modifications to the Obligations. Nothing in this Forbearance shall constitute a
satisfaction of the Obligations or a waiver of any default under the Existing
Loan Documents. It is the intention of PFG and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by PFG in writing. Unless expressly released herein, no
maker, endorser, or guarantor will be released by virtue of this Forbearance.
The terms of this paragraph apply not only to this Forbearance, but also to all
subsequent forbearances, loan modification agreements and consents.



11.
CONDITIONS. The effectiveness of this Forbearance is conditioned upon each of:



(a)
Execution and Delivery. Borrower shall have duly executed and delivered to PFG a
counterpart of this Forbearance.



(b)
Payment of PFG Expenses. Borrower shall have paid upon demand all PFG expenses
(including all reasonable attorneys' fees and expenses) incurred in connection
with this Forbearance.



(c)
Forbearance Fee. Borrower shall have paid PFG a fee in consideration of this
Forbearance in the amount of $5,000.



(d)
Bridge Loan Documents. As a condition subsequent, Borrower shall provide true
and correct copies of the Bridge Loan documents evidencing the subordinate
nature of the Bridge Loans.



(e)
Update to Representations. Within ten (10) Business Days from the Forbearance
Effective Date, Borrower shall have delivered an update to the Representations,
to the extent required under Section 6 of the Schedule.





5

--------------------------------------------------------------------------------





12.
NON-INTERFERENCE. From and after the expiration or termination of the
Forbearance Period, Borrower agrees not to interfere with the exercise by PFG of
any of its rights and remedies. Borrower further agrees that it shall not seek
to distrain or otherwise hinder, delay, or impair PFG's efforts to realize upon
the Collateral, or otherwise to enforce its rights and remedies pursuant to the
Existing Loan Documents. The provisions of this Section 12 shall be specifically
enforceable by PFG.



13.
INTEGRATION; CONSTRUCTION. The Loan Agreement, other Existing Loan Documents and
this Forbearance and any documents executed in connection herewith or pursuant
hereto contain the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings, offers
and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Forbearance; provided, however, that any financing
statements or other agreements or instruments filed by PFG with respect to
Borrower shall remain in full force and effect. The quotation marks around
modified clauses set forth herein and any differing font styles in which such
clauses are presented herein are for ease of reading only and shall be ignored
for purposes of construing and interpreting this Forbearance. This Forbearance
is subject to the General Provisions of Section 8 of the Loan Agreement.



14.
RELEASE OF CLAIMS.



(a)
FOR AND IN CONSIDERATION OF PFG'S AGREEMENTS CONTAINED HEREIN, BORROWER,
TOGETHER WITH ITS, SUCCESSORS AND ASSIGNS (INDIVIDUALLY AND COLLECTIVELY,
"RELEASORS") HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER WAIVES AND
DISCHARGES PFG AND EACH OF ITS RESPECTIVE PARENTS, DIVISIONS, SUBSIDIARIES,
AFFILIATES, MEMBERS, MANAGERS, PARTICIPANTS, PREDECESSORS, SUCCESSORS, AND
ASSIGNS, AND EACH OF THEIR RESPECTIVE CURRENT AND FORMER DIRECTORS, OFFICERS,
SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS, AGENTS, AND EMPLOYEES, AND EACH OF
THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND ASSIGNS (INDIVIDUALLY AND
COLLECTIVELY, THE "RELEASED PARTIES") FROM ALL POSSIBLE CLAIMS, COUNTERCLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY
CASE ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE FORBEARANCE EFFECTIVE DATE
THAT ANY OF THE RELEASORS MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT,
TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING WITHOUT
LIMITATION ARISING DIRECTLY OR INDIRECTLY FROM THE LAWSUIT, ANY PRIOR OR
EXISTING LOANS BETWEEN RELEASORS AND RELEASED PARTIES, ANY OF THE EXISTING LOAN
DOCUMENTS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER ANY OF THE EXISTING
LOAN DOCUMENTS, AND/OR NEGOTIATION FOR AND EXECUTION OF THIS FORBEARANCE,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE. EACH OF THE RELEASORS WAIVES THE BENEFITS OF ANY LAW INCLUDING
SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH MAY PROVIDE IN SUBSTANCE: "A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR." EACH
OF THE RELEASORS UNDERSTANDS THAT THE FACTS WHICH IT BELIEVES TO BE TRUE AT THE
TIME OF MAKING THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE
DIFFERENT THAN IT NOW BELIEVES, AND THAT INFORMATION WHICH IS NOT NOW KNOWN OR
SUSPECTED MAY LATER BE DISCOVERED. EACH OF THE RELEASORS ACCEPTS THIS
POSSIBILITY, AND EACH OF THEM ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE
DIFFERENT AND NEW INFORMATION BEING DISCOVERED; AND EACH OF THEM FURTHER AGREES
THAT THE RELEASE PROVIDED FOR HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE
EFFECTIVE AND NOT SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE
IN SUCH FACTS OR ANY NEW INFORMATION.



6

--------------------------------------------------------------------------------




(b)
By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by PFG with respect to the facts underlying
this release or with regard to any of such party's rights or asserted rights.



(c)
This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to PFG to enter into this Forbearance, and that PFG would not have
done so but for PFG's expectation that such release is valid and enforceable in
all events.



15.
GOVERNING LAW; VENUE. THIS FORBEARANCE SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and PFG submit to the exclusive jurisdiction of the State and Federal
courts in San Francisco County, California, in connection with any proceeding or
dispute arising in connection herewith.



7

--------------------------------------------------------------------------------

 